Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Regarding Claims 1-5 Takahashi et al. (US 2018/0251960 A1) teaches a construction machine comprising: a plurality of closed circuit pumps (10a-10d); a plurality of regulators (11a-11d) that adjusts displacements of the plurality of closed circuit pumps (10a-10d); a plurality of actuators (4-7) connected in closed circuits to the plurality of closed circuit pumps (10a-10d); a plurality of selector valves (13a-16a) that are respectively arranged between the plurality of closed circuit pumps (10a-10d) and the plurality of actuators (4-7), and switches interruption and communication of the respective closed circuits (Fig 1) between the plurality of closed circuit pumps (10a-10d) and the plurality of actuators (4-7); a plurality of operation devices (L1-L2) that generate instructions for operation of the plurality of actuators (4-7); and a controller (27) that receives operation signals from the plurality of operation devices (L1-L2), calculates demanded flow rates (31 see Fig 3) of the plurality of actuators on a basis of respective operation amounts of the plurality of operation devices (L1-L2) calculated from the operation signals and a plurality of demanded flow rate characteristics set in advance (distribution region 53 see Fig 7), and controls the plurality of selector valves (13a-16a) and the plurality of regulators (11a-11d) according to the demanded flow rates (see Fig 3), wherein the plurality of operation devices (L1-L2) include a control lever device that enables generation of instructions for operation of two actuators (4-6) by one control lever (FIG 1). However, the prior art fails to teach the limitation that requires at least in part of  the controller being configured to, in case where an operation component in the other direction is contained when the control lever is operated in one of the first and second directions, generate a composite dead zone in which the one actuator is operated by the operation of the control lever in the one direction and an operation of the other actuator is disabled by the operation of the control lever in the other direction, on a basis of the demanded flow rate characteristics corresponding to the two actuators among the plurality of demanded flow rate characteristics, and when the control lever is operated in the first and second 
The above missing limitations in combination with the rest of the limitations of claim 1 is not known nor would it have been obvious from the prior art of record. Similarly, Takahashi (US 2016/0208459 A1), Saitoh et al. (US 2015/0292526 A1) and Hiraku (US 2015/0292183 A1) all teach similar devices to applicant’s claimed invention but remain silent on the above missing limitations. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIY TEKA whose telephone number is (571)272-9804. The examiner can normally be reached M-F 11-9 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ABIY TEKA/             Primary Examiner, Art Unit 3745